Citation Nr: 1700220	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right foot hallux valgus, hallux limitus status post bunionectomy.

2.  Entitlement to an initial compensable evaluation for patellofemoral syndrome right knee with osteoarthritis.

3.  Entitlement an initial compensable evaluation for patellofemoral syndrome left knee.

4.  Entitlement to an initial compensable evaluation for exercise induced asthma.

5.  Entitlement to an initial compensable evaluation for allergic rhinitis.

6.  Entitlement to an initial compensable evaluation for right elbow epicondylitis.

7.  Entitlement to an initial compensable evaluation for right wrist tendonitis.

8.  Entitlement to an initial compensable evaluation for left wrist tendonitis.

9.  Entitlement to an initial compensable evaluation for lumbar strain.

10.  Entitlement to service connection for residuals of uterine ablation therapy.

11.  Entitlement to service connection for anemia, claimed as secondary to abnormal menses.

12.  Entitlement to service connection for a left breast mass with scar.

13.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record shows that the Veteran cancelled her hearing date before the Board.  See Third Party Correspondence (August 2016).

The Board acknowledges that the Veteran's representative seeks for the Board to remand the issue of service connection for fibromyalgia to the RO for issuance of a Statement of the Case (SOC).  See Third Party Correspondence (August 2016).  The record shows that the Veteran submitted a notice of disagreement (NOD) in November 2014 on the issue of service connection for fibromyalgia, which the RO denied in an October 2014 rating decision.  See Notice of Disagreement (November 2014); Rating Decision - Narrative (October 2014).  However, additional pertinent outstanding treatment records have been obtained since that decision and the record suggests that the RO continues to work on that matter.  In short, in situations in which the Board believes that the NOD is being acted on, a remand pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), does not necessarily achieve any positive result for the claimant and risks complicating the appellate process at the RO.  The purpose of 38 C.F.R. § 19.9(c) is to let the Board formally alert the RO to work on appeals of which they appear to have lost track.  If the RO has not actually lost track of the appeal, section 19.9(c) does not provide any benefit to the claimant.  Therefore, because it does not appear that the NOD has been missed or development stalled, and because it appears that post NOD development has been ongoing, the Board declines to remand the matter for issuance of a Statement of Case at this time.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  See also, CAPRI (July 2015) and CAPRI (August 2015).
	
The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  (1) Entitlement to an initial compensable evaluation for right foot hallux valgus, hallux limitus status post bunionectomy; (2)  Entitlement to an initial compensable evaluation for patellofemoral syndrome right knee with osteoarthritis; (3) Entitlement to an initial compensable evaluation for patellofemoral syndrome left knee; (4) Entitlement to an initial compensable evaluation for right wrist tendonitis; (5) Entitlement to an initial compensable evaluation for left wrist tendonitis; (6) Entitlement to an initial compensable evaluation for lumbar strain; and (7) Entitlement to an initial compensable evaluation for right elbow epicondylitis.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of issues of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities; entitlement to an initial compensable evaluation for exercise induced asthma and allergic rhinitis; and entitlement to service connection for the residuals of uterine ablation therapy, anemia, and a left breast mass with scar is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable evaluation for exercise induced asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable evaluation for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for the residuals of uterine ablation therapy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a left breast mass with scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2016 statement, the Veteran stated, "I request that all of my orthopedic disabilities be re-evaluated to include: my back, both knees, both elbows, both wrists and my right foot. All other conditions can be withdrawn from the appeal at this time."  Accordingly, the Veteran has withdrawn her appeal with regard to the issues of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities; entitlement to an initial compensable evaluation for exercise induced asthma and allergic rhinitis; and entitlement to service connection for the residuals of uterine ablation therapy, anemia, and a left breast mass with scar and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and it is dismissed.





ORDER

Entitlement to an initial compensable evaluation for exercise induced asthma is dismissed.

Entitlement to an initial compensable evaluation for allergic rhinitis is dismissed.

Entitlement to service connection for residuals of uterine ablation therapy is dismissed.

Entitlement to service connection for anemia, claimed as secondary to abnormal menses, is dismissed.

Entitlement to service connection for a left breast mass with scar is dismissed.

Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, is dismissed.


REMAND

In an August 2016 correspondence, the Veteran's representative expressly noted that the Veteran declined to waive jurisdiction over all medical evidence not considered by the RO.  The Board observes that additional evidence was submitted after the matters remaining on appeal were last adjudicated in the July 2014 statement of the case (SOC).  In accordance with the Veteran's request, the Board will remand for the RO to consider the evidence in the first instance.  

Additionally, the Veteran cancelled her hearing request, in part, along with a request for reevaluation of her service-connected orthopedic disabilities remaining on appeal.  

With regard to the Veteran's right foot hallux valgus (a medical condition affecting the big toe in which its tip points toward the little toe and its base sticks out on the inner edge of the foot), the Veteran underwent VA examination in December 2011.  At that time, she complained of right great toe swelling, stiffness, weakness, lack of endurance, and pain that caused her to limit her activities and avoids running during flare-ups.  Objectively, although the Veteran had a bunionectomy in service, there is no indication that she had the metatarsal head surgically resected.  The examiner diagnosed bilateral hallux valgus, hallux limitus of the right great toe, metatarsalgia of the right foot, and mild bilateral pes planus.  However, the Board finds that the VA examination is inadequate for the following reasons.  First, the schedular criteria for hallux valgus at 38 C.F.R. § 4.71a, Diagnostic Code 5280, provides for a compensable evaluation where symptoms are equivalent to amputation of the great toe.  Here, the examiner did not provide an opinion in this regard.  Second, it is not clear whether the additional diagnoses shown for the right foot (or feet) are related to the Veteran's service-connected for right foot hallux valgus, hallux limitus status post bunionectomy.  The record shows that a private podiatry consultation in May 2011 indicated that metatarsalgia and neuritis were secondary to scar tissue of the 1st metatarsal phalangeal joint of the right big toe.  See Medical Treatment Record - Non-Government Facility (July 2011).  Therefore, remand is necessary for a new VA examination and opinion in these matters.

With regard to the Veteran's bilateral knee disorders, the Veteran underwent a VA examination in January 2011.  However in view of a recent decision of the Court of Appeals for Veterans Claims (Court), remand is necessary.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the report of examination does not reflect the necessary testing or findings.  Although the examiner indicated that there is no objective evidence of pain with active motion, there is no indication of whether there is pain with passive motion or range of motion findings in both weight bearing and non-weight bearing.  Therefore, remand is necessary for a new VA examination.
In addition, in compliance with Correia, a new VA examination is necessary for the claims for right elbow epicondylitis.  28 Vet. App. at 169-170.

With regard to the Veteran's bilateral wrist disorders, the record shows that additional pertinent evidence was obtained following the most recent SOC.  Specifically, VA treatment records dated in March and April 2015 were associated with the claims file by the RO, which reflect that the Veteran presented for complaints that included wrist pain and that she was issued wrist splints.  See CAPRI (August 2015).  The Board finds that this evidence suggests a worsening of the Veteran's bilateral wrist disorder and, therefore, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Lastly, with regard to lumbar strain, private medical records dated in 2014 suggest that the Veteran's low back disability has worsened since she was last examined.  See Medical Treatment Record - Non-Government Facility (May 2014).  For example, the Veteran had 90 degrees flexion of the thoracolumbar spine and no spasms or tenderness on VA examination in January 2011; whereas, she had 50 degrees of flexion on private evaluation in April 2014 along with mild spams and paraspinous tenderness.  See Medical Treatment Record - Non-Government Facility (May 2014) and VA Examination (February 2011).  Therefore, because there is evidence suggesting that the Veteran's condition has materially worsened since the last VA examination, remand is necessary.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer supra at 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of her feet to ascertain the severity of her right foot hallux valgus, hallux limitus status post bunionectomy using the most recent Disability Benefits Questionnaire for Foot Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  The examiner should indicate whether the Veteran's right foot hallux valgus symptoms status post bunionectomy are equivalent to amputation of the great toe and whether there has been surgical resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Also, the examiner should indicate whether any of the additional diagnoses shown for the right foot (or feet) during this appeal (i.e. metatarsalgia of the right foot, mild bilateral pes planus, and neuritis) are related to the Veteran's service-connected right foot hallux valgus, hallux limitus status post bunionectomy.  In this regard, a complete rationale for all medical opinions is required and, if an opinion cannot be expressed without resort to speculation, the examiner must explain why.

3.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of her knees to ascertain the severity of her right and left knee disabilities using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right and left knees.  If the examiner is unable to provide the information, he or she should clearly explain why that is so. 

4.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of her wrists to ascertain the severity of her service-connected disorder using the most recent Disability Benefits Questionnaire for Wrist Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified and all clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right and left wrists.  If the examiner is unable to provide the information, he or she should clearly explain why that is so. 

If any disorder of either wrist is shown other than tendonitis, the examiner should indicate whether this is related to service-connected tendonitis of the right and/or left wrist.  In this regard, a complete rationale for all medical opinions is required and, if an opinion cannot be expressed without resort to speculation, the examiner must explain why.

5.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of her right elbow to ascertain the severity of her service-connected disorder using the most recent Disability Benefits Questionnaire for Elbow Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified and all clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right and left elbow.  If the examiner is unable to provide the information, he or she should clearly explain why that is so. 

6.  After the treatment records have been updated, the Veteran should be scheduled for a VA spine examination using the most recent Disability Benefits Questionnaire for the Spine.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified and all clinical findings should be reported in detail to include the functional impact.  The examiner should clearly indicate whether the Veteran has any neurological symptoms or disorder associated with her service-connected lumbar strain.

7.  The AOJ should conduct any development deemed necessary and then re-adjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


